Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
See Applicant’s Arguments rendered 11/23/2021.  
Furthermore, claim 1 includes the amendments:
“detecting whether the driver of the second vehicle makes a second response to the first vehicle during a process that the first vehicle is overtaking the second vehicle:
in response to detecting the second response made to the first vehicle, determining whether the driver has a road rage mood based on the second response: and in response to determining that the driver has the road rage mood, sending overtake-concurring pacifying information to the second vehicle.” Claims 10 and 19 claim similar subject matter. 
The closest references of record include Verzun et al , U.S. 2018/0359811 which discloses road rage incidents and using V2V communications to avoid exacting revenge through the anonymizing features of V2V communications. Additionally, Campbell, U.S. 2018/0275747 discloses a portable emoji display and control wherein in [0006], an apologetic emoji displayed could circumvent a road-rage incident. However, a combination of 368, Ichien, Verzun, and Campbell wouldn’t be seen as reasonable since there isn’t a connection between the V2V embodiment disclosed in 368 and Ichien responsive to a road range incident which enables an apologetic “pacifying information” feature disclosed in Verzun and Campbell. A search for references involving the 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NABIL H SYED/Primary Examiner, Art Unit 2683